Case 6:15-cv-00936-PGB-DCI Document 190 Filed 10/05/18 Page 1 of 3 PagelD 3371

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
JACQUELYN JOHNSTON,
Plaintiff,
V. CASE NO.: 6:15-cv-00936-PGB-DAB
GARY S. BORDERS, individually and

in his official capacity as the Sheriff
of Lake County, Florida, and

 

JENNIFER FERGUSON,
Defendants.
/
VERDICT FORM
Issue I: 42 U.S.C. § 1983, Deprivation of Liberty Interest

Do you find by a preponderance of the evidence:
l. That a false statement was made by the Sheriff's Office or Sheriff Borders concerning Ms.
Johnston?
Yes Jf No
If your answer is “No,” this ends your deliberations on Issue I. If your answer is “Yes,” go
to the next question.
en That the false statement stigmatized Ms. Johnston?
Yes gf No
If your answer is “No,” this ends your deliberations on Issue I. If your answer is “Yes,” go
to the next question.

3: What amount of damages, if any, should Ms. Johnston be awarded against the Sheriff's

Office and Sheriff Borders for violating Ms. Johnston’s constitutional rights?

565,000

 
Case 6:15-cv-00936-PGB-DCI Document 190 Filed 10/05/18 Page 2 of 3 PagelD 3372

Issue I: Defamation against Ms. Ferguson

Do you find by a preponderance of the evidence:

1. That Ms. Ferguson made a false statement concerning Ms. Johnston to a third party?

Yes / No
If your answer is “No,” this ends your deliberations, and your foreperson should sign and
date the last page of this verdict form. If your answer is “Yes,” go to the next question.

a That the statement made by Ms. Ferguson tended to expose Ms. Johnston to hatred,
ridicule, or contempt, or tended to injure Ms. Johnston in her business, reputation, or
occupation?

Yes if No
If your answer is “No,” this ends your deliberations, and your foreperson should sign and
date the last page of this verdict form. If your answer is “Yes,” go to the next question.

Do you find by clear and convincing evidence:

3. That Ms. Ferguson knew the statement was false or had serious doubts as to its truth?
Yes No
If your answer is “No,” this ends your deliberations, and your foreperson should sign and

date the last page of this verdict form. If your answer is “Yes,” go to the next question.

Do you find by a preponderance of the evidence:

4. What amount of damages, if any, should Ms. Johnston be awarded damages against Ms.

Ferguson to compensate for defamation by the Ms. Ferguson?

3 55/0 00
Case 6:15-cv-00936-PGB-DCI Document 190 Filed 10/05/18 Page 3 of 3 PagelD 3373

Date:

As to the claim of punitive damages, do you find that Ms. Ferguson made this statement

with ill will, hostility, and intent to harm Ms. Johnston?

Yes v¥ No

a d
SO SAY WE ALL THIS DAY OF OCTOBER 2018

[Omg 1% ff

 

 

Foreperson’s Signature
